DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 (note that claim 17 was amended to encompass the invention of group I) in the reply filed on May 27, 2021 is acknowledged.

Claim Objections
Claims 1, 7, 9-11 are objected to because of the following informalities: 
	In claim 1, in line 7, it is suggested that the comma after the word “assembly” should be deleted.
	In claim 7, in line 2, the word “comprising” should be replaced with --- comprises ---.
In claim 9, in line 2, the word --- in --- should be inserted after the word “sensor”.
	In claim 9, in line 3, the word “sub-coil” should be replaced with --- sub-coils ---.
	In claim 10, in line 2, the words --- of the --- should be inserted before the word “amplitude”.
	In claim 10, in line 2, the word --- in --- should be inserted after the word “sensor”.
	In claim 10, in line 3, the word “sub-coil” should be replaced with --- sub-coils ---.

	In claim 11, in line 3, the word --- in --- should be inserted after the word “sensor”.
	In claim 11, in line 4, the word “sub-coil” should be replaced with --- sub-coils---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “a patient” in line 8, which renders the claim indefinite as it is unclear as to whether the “a patient” is referring to the same or different “patient” set forth in line 3 of claim 1. For examination purposes, Examiner assumes the former. Claim 15 is similarly rejected (see last line of claim 15, “a patient”).  
Claim 6 recites the limitation "the phase amplitude signal" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner assumes Applicant is referring to --- the second phase signal ---.  
Claim 13 refers to “a patient’s body” in line 2, which renders the claim indefinite as it is unclear as to whether the “a patient’s body” is referring to the same or different 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 15-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
With regards to claim 15, in line 2, the claim recites that the pair of ECG electrodes are “placed on the patient’s body”, thereby appearing to encompass a human organism (i.e. a patient’s body).  It is suggested that language such as --- electrodes configured to be placed on the patient’ body --- be used.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 12-13, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foster et al. (US Pub No. 2019/0056242).  Note that the provisional application No. 62/546,532 filed on August 16, 2017 supports the below relied upon teachings (see entire specification/drawings of the provisional which match the PG-Pub).
With regards to claim 1, Foster et al. disclose a system comprising:
a plurality of induction coil assemblies (106, 108, 110) configured to be placed outside of a patient’s body (paragraphs [0050]-[0053], referring to the one or more magnetic field transmitter assemblies (106, 116, 110); paragraphs [0066]-[0074]; Figures 1, 3A-3D), wherein:
	each induction coil assembly is configured to generate an electric field, a magnetic field (EM field), or the electric field and the EM field that permeates at least a portion of the patient’s body when energized (paragraph [0052], referring to the one or more magnetic field transmitter assemblies (106, 116, 110) being configured to transmit 
	each induction coil assembly, comprising at least two orthogonal sub-coils (paragraphs [0066]-[0074], referring to the coil-based magnetic field transmitter assemblies which can include at least two orthogonal sub-coils (i.e. first, second and third coil windings which are positioned in an orthogonal arrangement); Figures 3A-3D); and
an inductive sensor (102; i.e. “magnetic field sensor such as inductive sensing coils”) configured to be inserted into a patient, wherein the inductive sensor is configured to generate a sensor signal in response to the energization of each of the plurality of induction coil assemblies (paragraphs [0050]-[0051], referring to the medical devices, such as probes (104), which are inserted into a patient and are provisioned with magnetic field sensors for tracking the location and orientation of the probe within the patient, and thus the sensor is configured to be inserted into a patient; paragraphs [0054]-[0055]; Figure 1); 
an electrical power source (116) configured to energize each induction coil assembly of the plurality of induction coil assemblies in a sequential manner (paragraph [0053], referring to the signal generator (116) configured to provide driving current to each of the magnetic field transmitter assemblies (106, 108, 110); paragraph [0087], referring to the magnetic field transmitter assemblies being energized seuqantial one at a time; Figure 1), and
a processor (118, 122) configured to receive the sensor signal (i.e. “sensed magnetic field”) and determine a location and/or orientation of the inductive sensor 
With regards to claim 17, Foster et al. disclose a system, comprising:
a platform (i.e. inherent base/platform provided by the “common housing”)  configured to be positioned outside a patient’s body (paragraph [0051], [0081]) the platform comprising:
	a first external coil assembly (106), a second external coil assembly (108), and a third external coil assembly (110) (paragraphs [0050]-[0053], referring to the one or more magnetic field transmitter assemblies (106, 116, 110); paragraphs [0066]-[0074]; Figures 1, 3A-3D);
	wherein each of the first external coil assembly , the second external coil assembly, and the third external coil assembly is configured to generate an electric field, a magnetic field (EM field), or the electric field and a EM field that permeates at least a portion of the patient’s body (paragraph [0052], referring to the one or more magnetic field transmitter assemblies (106, 116, 110) being configured to transmit 
	wherein at least one EM field of the first external coil assembly is perpendicular or orthogonal to at least one EM field of the second external coil assembly or the external coil assembly (paragraphs [0066]-[0074], referring to the coil-based magnetic field transmitter assemblies which can include at least two orthogonal sub-coils (i.e. first, second and third coil windings which are positioned in an orthogonal arrangement); Figures 3A-3D);
	a power source (116) configured to energize at least two of the first external coil assembly, the second external coil assembly, or the third external coil assembly in a sequential manner (paragraph [0053], referring to the signal generator (116) configured to provide driving current to each of the magnetic field transmitter assemblies (106, 108, 110); paragraph [0087], referring to the magnetic field transmitter assemblies being energized seuqantial one at a time; Figure 1);
	a sensor (102; i.e. “magnetic field sensor such as inductive sensing coils”) disposed in/or on a portion of a medical device (104) configured to be inserted into the patient, wherein the sensor is configured to generate a sensor signal based on being within or proximal to any one or a combination of the EM fields generated by the first external coil assembly, the second external coil assembly, or the third external coil assembly (paragraphs [0050]-[0051], referring to the medical devices, such as probes (104), which are inserted into a patient and are provisioned with magnetic field sensors for tracking the location and orientation of the probe within the patient, and thus the 
	a processor (118, 122) configured to receive the sensor signal (“sensed magnetic field”) and determine a location or an orientation of the sensor relative to the first external coil assembly, the second external coil assembly, or the third external coil assembly based on an amplitude of the sensor signal and a phase of the sensor signal (paragraphs [0055], referring to the signal processor (118) configured to analyze the sensed magnetic field signal to determine location information corresponding to the receiver 102, wherein the location information may include location, relative location, position, orientation, etc.; paragraph [0059], referring to the location unit (122) configured to determine based on the sensed field signal (e.g., the phase and amplitude of the sensed field signal), location information corresponding to the medical device (104); paragraph [0050], referring to using phase-based tracking along with amplitude-based tracking to determine the location and orientation of the probe; Figure 1).
With regards to claim 2, Foster et al. disclose that the plurality of induction coil assemblies comprises a first induction coil assembly (106), a second induction coil assembly (108), and a third induction coil assembly (110) (paragraph [0053]; Figure 1).
With regards to claim 3, Foster et al. disclose that the inductive sensor is configured to generate a first sensor signal associated with the first induction coil assembly, a second sensor signal associated with the second induction assembly, and a third sensor signal associated with the third induction coil assembly (paragraphs [0003], [0028], [0036], [0055], [0059], [0080]).
With regards to claim 4, Foster et al. disclose that the processor is configured to:

	With regards to claim 5, Foster et al. disclose that the processor is further configured to compare magnitudes of the first amplitude signal, the second amplitude signal, and the third amplitude signal to determine the location and/or an orientation of the inductive sensor relative to the first induction coil assembly, the second induction coil assembly, and the third induction coil assembly; and compare phases of the first phase signal, the second phase signal, and the third phase signal to determine the location and/or an orientation of the inductive sensor relative to the first induction coil 
	With regards to claim 7, Foster et al. disclose that each of the plurality of induction coil assemblies comprising three orthogonal sub-coils (paragraph [0071]; Figure 3B).
	With regards to claim 12, Foster et al. disclose that the electrical power source is configured to energize each induction coil assembly of the plurality of induction coil assemblies via sinusoidal wave function (paragraph [0053], referring to the signal generator being configured to provide sinusoidal driving currents to the magnetic field transmitter assemblies).
	With regards to claim 13, Foster et al. disclose that their system further comprises a platform (i.e. inherent base/platform provided by the “common housing”) configured to be positioned outside a patient’s body, wherein the plurality of induction coil assemblies is disposed in and/or on the platform (paragraphs [0051], [0081]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. as applied to claims 3, 5 and 7 above, and further in view of Bladen et al. (US Patent No. 5,913,820).
With regards to claims 6, as discussed above, Foster et al. meet the limitations of claim 5. 
Further, with regards to claims 8-11, as discussed above, Foster et al. meet the limitations of claims 3 and 7.  Further, Foster et al. disclose that each of the plurality of induction coil assemblies are energized sequentially (paragraph [0087]).  Further, with regards to claims 9 and 10-11, Foster et al. disclose that the processor is configured to generate an amplitude signal and a phase signal from the induction sensor response to the sequential energizing of each of the plurality of induction coils assemblies and that the processor is further configured to compare each amplitude signals and each of the phase signals (i.e. via finding differences in phase and amplitude) from the induction sensor response to the sequential energizing of each of the plurality of induction coil assemblies (paragraphs [0050], [0055], [0059], [0087]).

Further, Foster et al. do not specifically disclose that each of the orthogonal sub-coils of each of the plurality of induction coil assemblies are energized sequentially and that the generating and comparing are in response to the sequential energizing of each of the orthogonal sub-coils of each of the plurality of induction coil assemblies..
Bladen et al. disclose methods and apparatus for locating the position in three dimensions of a sensor by generating magnetic fields which are detected by the sensor (Abstract; column 2, lines 36-65).  In order to calculate the location and orientation of the sensor (7) relative to the field generators, a coordinate system is first defined, wherein, as seen in Figure 2, a sensor is located at a position P and the location and orientation of a single sensing coil within a field is determined by finding the x, y, z Cartesian coordinates of the sensor and the elevation angle theta and rotational angle (column 5, lines 30-67).   A field generating coil is assumed to be placed at the origin O of the coordinate system and voltage induced in the sensor at any x-y-z location and for any orientation is given by equations (3) and (4), thus making it possible to determine the location and orientation of a sensing coil by sequentially energizing each generating 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the processor of Foster et al. be configured to generate a coordinate system so that the relative magnitudes of the first amplitude signal, the second amplitude signal, and the third amplitude signal provide coordinate points on the coordinate system and the relative phases of the first phase signal, the second phase signal, and the third phase signal provide coordinate points on the coordinate system (i.e. relative location of the medical device is based on each of the amplitude signals and each of the phase signals from the induction sensor) and further have each of the orthogonal sub-coils of Foster et al. be energized sequentially, wherein the generating and comparing are performed in response to the sequential energizing of each of the orthogonal sub-coils of each of the plurality of induction coil assemblies, as taught by Bladen et al., in order to robustly determine both the location and orientation of the sensor coil even in the presence of noisy signals (column 9, lines 10-16).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. as applied to claims 1 and 13 above, and further in view of Nelson et al. (US Pub No. 2016/0320210).

However, they do not specifically disclose that the platform comprises a T-shaped structure, wherein the T-shaped structure comprises an arm having a first arm end and a second arm end and a stem having a first stem end and a second stem end, wherein the first induction coil assembly is disposed in and/or on the arm at or near the first arm end, the second induction coil assembly is disposed in and/or on the arm at or near the second arm end, and that the third induction coil assembly is disposed in and/or on the stem at or near the second stem end.
Nelson et al. disclose devices and/or methods for accurately determining position and/or location of a sensor coil within a subject by using a moveable sensor coil, wherein an array of drive coil sets of drive coils are placed relative to a subject’s body to allow detection and/or determining of positioning of the medical device in the subject’s body (Abstract; paragraph [0006]).  Their system is useful for determining a more accurate z-axis location, thus allowing for more accuracy and certainty regarding the final placement of the catheter or medical device (paragraph [0008]).  Their system comprises of a patient drive coil block (122) with drive coil set (106), representative of any sets of 106a, 106b, 106c, wherein the three drive coil  sets (106a,106b, 106c, i.e. first, second, and third induction coil assemblies) are mounted in the drive block (122) (paragraphs [0053-[0054]; Figure 1).  As can be seen in Figures 1 and 18, the drive block (122, i.e. “platform”) is a T-shaped structure, wherein such a shape is designed to 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the platform of Foster et al. comprise a T-shaped structure, wherein the T-shaped structure comprises an arm having a first arm end and a second arm end and a stem having a first stem end and a second stem end, wherein the first induction coil assembly is disposed in and/or on the arm at or near the first arm end, the second induction coil assembly is disposed in and/or on the arm at or near the second arm end, and the third induction coil assembly is disposed in and/or on the stem at or near the second stem end, as taught by Nelson et al., in order to provide a platform with a shape designed to align with anatomical features of the subject and determine a more accurate z-axis location, thus allowing for more accuracy and certainty regarding the final placement of the medical device (paragraphs [0008], [0066]).
	With regards to claim 15, as discussed above, Foster et al. meet the limitations of claim 1.  However, they do not specifically disclose that their system further comprises a pair of ECG electrodes placed on the patient’s body, an ECG sensor electrode placed in and/or on the medical device, wherein the pair of ECG electrodes and the ECG sensor electrode are configured to produce ECG signals that are transmitted to an electrocardiogram display, wherein changes in a P-wave of the ECG signals indicate movement of the medical device towards or away from a heart of a patient.


	With regards to claim 16, Nelson et al. disclose that the inductive sensor is deposited at one end of a metal wire (138), wherein the metal wire also serves as the ECG sensor electrode (paragraphs [0060], [0065], referring to the tip of the ferrous, conductive core wire (138) of the sensor coil of the medical device/catheter being polished smooth and remain as uncoated/unsheathed to provide an electrical signal as the ECG lead from within the catheter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carron et al. (US Pub No. 2015/0112189) discloses calculating the location of a pill (14) in a patient (12) by applying one or more rules, analysis and/or filtering on the phase and/or amplitude shifts from collected signals (Abstract; paragraph [0040]; Figure 1A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.